EXHIBIT A
MASTER EXCLUSIVE SUPPLY AGREEMENT

THIS MASTER EXCLUSIVE SUPPLY AGREEMENT (this “Agreement”) is dated
effective as of , 2018 (the “Effective Date’’) and is entered into
by and between SAGE FULFILLMENT, LLC, an Oregon limited liability company (“Seller”)
and EARTH ANIMAL VENTURES, LLC, a Delaware corporation (“Purchaser”; together
with Seller, collectively sometimes the “parties”, individually each a “party”).

 

| RECITALS:

A. Seller is engaged in the business of manufacturing, and the wholesale distribution
of, certain cannabinoid products.

B. Purchaser is engaged in the business of the wholesale marketing, selling and
distributing various animal products.

C, Seller desires to manufacture and distribute to Purchaser, and Purchaser desires
to purchase from Seller, on an exclusive basis, certain cannabinoid with Uptake (as defined
below) chemistry products for Purchaser’s marketing, sale and distribution for animal use.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises set
forth below, and other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties, Seller and Purchaser agree as follows:

ls PRODUCTS.

1.1 Seller shall exclusively manufacture and deliver to Purchaser, and Purchaser shall
exclusively purchase from Seller, certain products, generally described as cannabinoid (“CBD”)
for Animal Use (the “Products”), which are more specifically defined in a Statement of Work
(as defined below). For purposes hereof, “Animal Use” shall mean all non-human applications
of Seller’s Products, except that Seller may manufacture and sell CBD products for use or resale
to Dr. Shoemaker for equine veterinary purposes and such manufacture and sales shall not
constitute Animal Use under this Agreement. Seller shall deliver exclusively to Purchaser, and
Purchaser shall exclusively purchase from Seller, the Products for Animal Use pursuant to this
Agreement and a Statement of Work. Such exclusivity shall be in exchange and consideration
for the pricing and Product delivery terms as set forth in a Statement of Work.

1.2. All Products manufactured and delivered by Seller to Purchaser hereunder shall
(a) be delivered in accordance with the terms of this Agreement and a Statement of Work, (b)
conform to the standards set forth in a Statement of Work, (c) be subject to the warranties set
forth in this Agreement, and (d) adhere to all laws and regulations applicable to the Products
where such Products are being manufactured.
1.3. All Products to be delivered by Seller shall be described in a statement of work
mutually agreed to by the parties in writing from time to time (each a “Statement of Work”).
The format and contents of a Statement of Work shall generally conform to the statement of
work format attached hereto as Exhibit “A”. Each Statement of Work may be accompanied by
one or more product orders (each a “Product Order”) which shall set forth the mutually agreed
to terms upon which the Products set forth in a Statement of Work shall be purchased and
delivered. In the absence of Product Orders, a Statement of Work shall serve the same purpose
and for purposes hereof, reference to a Statement of Work herein shall include the applicable
Product Order, if any. Each Statement of Work shall incorporate the terms of this Agreement as
if fully set forth therein.

1.4 (a) The Products shall contain additives, formulations or other technologies
designed to increase the absorption or effectiveness of the CBD (herein “Uptake”). Uptake shall
be included in the definition of “Products” for purposes of this Agreement, including the
exclusivity provisions hereof. Notwithstanding the foregoing, the Parties agree that Uptake may
have applications to items Purchaser sells that do not contain CBD. Therefore, Purchaser shall
have the right to purchase Uptake for use in Purchaser’s animal products separate from this
Agreement, so long as such separately purchased Uptake is not purchased and/or sold by
Purchaser in combination with any products that contain CBD.

(b) In the event that Purchaser wishes to include CBD in any item not then
currently subject to a Statement of Work, Purchaser shall offer a Statement of Work for such
item to Seller. If Seller either declines or fails to accept said Statement of Work within 30 days,
Purchaser shall nonetheless purchase CBD with Uptake materials only from Seller for use with
other production partners without affecting this Agreement, unless the Parties fail to agree on the
price or quantity offered in the Statement of Work. Ifthe Parties fail to agree on price and
quantity, Purchaser may purchase CBD from any other supplier. This paragraph shall apply
individually to each specific Statement of Work offered to Seller, and Seller shall have the same
rights to accept or reject future products offered under subsequent Statements of Work. This
paragraph shall not apply to tinctures, tablets and capsules, and Purchaser shall not purchase
tinctures, tables or capsules from any third party during the Term including any extension
thereof.

(c) If Purchaser fails to purchase during calendar year 2019, $7,000,000.00 worth
of Products from Seller, during calendar year 2020, $10,000,000.00 worth of Products from
Seller, and during calendar year 2021, $15,000,000.00 worth of Products from Seller, and, if the
Term of this Agreement is extended, during calendar year 2022, $15,000,000.00 worth of
Products from Seller, and during calendar year 2023, $15,000,000.00 worth of Products from
Seller, Seller may terminate this Agreement by giving notice to Purchaser at any time before
January 15" of the following year. Such termination shall not constitute a breach by Purchaser
but shall absolutely terminate all rights and obligations of the parties under this Agreement,
except for those rights of Seller under paragraphs 13.7 and 13.8 hereof..

1.5 (a) Seller acknowledges that Purchaser has an interest in maintaining the quality
of products sold under Purchaser’s trademarks and brand names. Seller will provide, subject to
the NDA (as defined below), the names of Seller’s suppliers and samples of all ingredients that
Seller uses in manufacturing the Products. Purchaser shall not disclose any information about
the suppliers or ingredients without prior written permission from Seller. Purchaser shall have
the opportunity to visit and inspect the facilities of Seller’s suppliers following prior written
approval by Seller, and Seller shall request that such suppliers allow reasonable visits by
Purchaser.

(b) In the event that a third party accuses Purchaser of misstating the contents of
the Products, including without limitation claiming that the ingredients fail to meet the quality
standards asserted by Purchaser, Seller shall provide, subject to the NDA, all information in its
possession to Purchaser that will assist Purchaser in rebutting such claims, and will further use
Seller’s all reasonable efforts to contact Seller’s suppliers and obtain information from Seller’s
suppliers to rebut such claims. If disclosure of any information by Purchaser is required by any
legal process, Purchaser shall provide prompt notice of such legal process to Seller and Seller
shall have the right to seek protection or other appropriate remedy from the disclosure of such
information from any appropriate tribunal. Notwithstanding anything else herein: (i) Seller shall
provide to Purchaser all such information required by this paragraph, and (ii) Purchaser shall not
disclose such information without the written consent of Seller, except that Purchaser shall be
permitted to disclose any such information pursuant to any legal process requiring disclosure
should Seller fail to obtain protection or other appropriate remedy from such disclosure.

(c) Purchaser shall include Seller’s name or logo and/or such other information as
the Parties may agree in any Product advertising and packaging identifying Seller as the source
of the Products.

(d) Seller shall maintain and retain complete and accurate books and records
relating to the production (including but not limited to lot / batch samples), packaging, testing,
storage and delivery of all Products, as well as all packaging and labelling supplies that have
been provided by Purchaser. Seller shall also prepare, maintain and retain any other records
required to be kept and maintained under this Agreement or required to be kept by pursuant to
federal, state and local laws and regulations. All books and records prepared, maintained and
retained by Seller pursuant to this Agreement shall be made available for inspection by Purchaser
and its representatives no more than once per calendar year during the Term and for three (3)

years thereafter, upon reasonable prior written notice at times agreed to by the parties during
Seller’s regular business hours and without disruption to Seller’s ongoing business operations.

Bes TERM. Unless earlier terminated as provided for herein, this Agreement shall be
effective from the Effective Date through and including December 31, 2021 (the “Term”). The
Term may be extended at either party’s option for one additional 24-month period by written
notice to the other party delivered on or before October 1, 2021. Such notice shall only be
effective if the Party giving notice is not then the cause of a material breach. If the Term,
including any extension thereof, expires while a Statement of Work is still outstanding, the Term
shall be extended until the completion of the Parties’ performance under the Statement of Work,
but shall not extend the time for notice for the election of any extension of the Term.

3. PRICING; PAYMENT.
The unit prices for the Products are set forth in a Statement of Work. Changes to pricing
shall be by way of a new or amended Statement of Work. Payment for all Products shall be due
in full at the time of delivery of the Products to Purchaser. No written notice for payment or
notice to cure late payment shall be required hereunder.

4. TAXES. Each Party shall bear the burden of reporting and paying any and all
taxes (including without limitation income, excise, sales and use, value added, and property) as
may be imposed primarily upon such Party by law. A Party who fails to pay such taxes shall
indemnify, defend and hold harmless the other Party from any claim for such taxes should the
burden for paying the same fall secondarily upon the other Party. The provisions of this Section
shall survive the expiration or earlier termination of this Agreement.

J FORECAST.

Sal In order to assist Seller in meeting the delivery needs of the Products for
Purchaser, Purchaser shall provide Seller with a forecast for each coming calendar quarter 90
days prior to the commencement of such calendar quarter. Thereafter, Purchaser shall provide
rolling Product Orders pursuant to a Statement of Work no less than 90 days in advance of
Purchaser’s required delivery. Purchaser shall cause packaging and labelling materials sufficient
to allow Seller to package the Products required by any Product Order to be delivered to Seller
not less than 60 days prior to the delivery date set forth in a Product Order. Seller shall deliver
the Products to Purchaser as per the delivery dates and quantities set forth in a Product Order.

5.2 In the event of any dispute or in the event of any conflict or inconsistency
between the terms of any Product Orders, any Statement of Work and/or this Agreement, the
terms of this Agreement shall govern and control, then any applicable Statement of Work. No
pre-printed language on any Product Order shall add, modify or delete any terms or conditions to
this Agreement.

5.3. Products shall be delivered by Seller pursuant to Product Orders. Product Orders
shall specify the dates by which the Products ordered must be delivered. Purchaser shall have
the right to reschedule any Product delivery date to slow delivery provided that Purchaser gives
Seller written notice of such rescheduled delivery date at least 48 hours prior to the previously
scheduled delivery date and further provided that such rescheduled delivery date is no more than
2 business days after the date of previously scheduled delivery date.

5.4 Prior to the commencement of each calendar month, Seller shall electronically
provide Purchaser with its inventory of finished Product.

5.5 Seller shall cause to be maintained sufficient ingredient inventories to meet the
delivery requirements of each Product Order. On the first day of each calendar month, Seller
shall electronically provide Purchaser with inventory information concerning the quantity of
such ingredients and of labelling and packaging supplies on hand or on order so that Purchaser
may keep Seller adequately stocked for its forecasted Product needs and to satisfy all Product
Orders. In addition, Seller and Purchaser shall perform a quarterly volume review of Purchaser’s
upcoming Product needs and Seller’s production capacity to meet such needs.
5.6 Seller shall deliver all Products on pallets in good structural and sanitary
condition.

5.7 Seller shall be responsible for permitting the safe and proper loading of Products
onto all shipping vehicles by Purchaser.

5.9 Seller will store all finished Products free of charge for 30 days. Thereafter, with
10 days prior notice to Purchaser, Seller may charge a reasonable fee for storage equal to
Seller’s actual costs to store the Products.

6. DELIVERY.

6.1 Delivery of the Products shall be made by Seller to Purchaser Freight on Board
(F.O.B.) Seller’s loading dock with Purchaser’s arranged carrier at the date set forth in a
Statement of Work. Purchaser shall be responsible for all costs of shipment. Title and risk of
loss of the Product shall pass to Purchaser upon delivery of the Products to Purchaser’s carrier at
Seller’s loading dock. All shipments must be accompanied by Seller’s packing slip documenting
the applicable Product Order reference number, Product batch codes and Product unit quantity.
Any bill of lading or way bill prepared by Purchaser’s carrier shall not govern the delivery of the
Products to such carrier and Purchaser and shall be void ab initio for purposes of the transactions
contemplated in this Agreement irrespective of any Seller or its agent’s signature affixed thereto.
If at any time Seller has reason to believe that delivery of the Products will not be delivered by
the date specified in a Statement of Work, Seller shall promptly notify Purchaser of the cause
and duration of the anticipated delay, and the action plan to resolve such delay that Seller shall
pursue expeditiously.

6.2 Seller will package and label the Products substantially in accordance with the
packaging and labeling specifications provided by Purchaser in a Statement of Work. Purchaser
will be responsible for securing, at its cost and expense, the approval if necessary of any
governmental agency, as may be appropriate, for such packaging and labeling and Seller will
make reasonable efforts to assist Purchaser in obtaining all such appropriate governmental
approvals.

6.3. Purchaser shall order, pay for and supply to Seller all packaging and labeling
materials related to the Products and have such packaging and labeling materials delivered to
Seller F.O.B. destination Seller’s loading dock. Seller agrees to maintain a running inventory of
the packaging and labeling materials that it has received from Purchaser at its loading dock and
notify Purchaser at least 30 days in advance of the need for more packaging and labeling
materials. Seller will store all packaging and labeling materials free of charge. Upon receipt, all
packaging and labeling for the Products will be inspected by Seller. Any packaging or labeling
not satisfying Purchaser’s specifications will be withheld from use by Seller, and Purchaser will
be promptly notified so that Purchaser can arrange for the disposition of such materials at
Purchaser’s sole cost and expense. Seller may submit samples of packaging materials to
Purchaser for review. If packaging is rendered unusable while in Seller’s custody due to such
things as moisture, tearing, crushing, etc., Seller shall promptly notify Purchaser following
discovery of the specific damaged materials and the quantities thereof. Purchaser shall invoice

5
Seller for the actual cost of such damaged packaging materials, and also for any freight, handling
and other actual third party disposition costs or expenses incurred by Purchaser in connection
with such damaged packaging materials. Seller shall, at Purchaser’s election, either pay
Purchaser or issue Purchaser a credit in the sum of such invoice amount on Seller’s next Product
invoice. Should Seller comply with the provisions of this paragraph, Seller shall not be
responsible for a failure to deliver Products due to a lack of packaging and labeling materials.

6.4 Purchaser shall be responsible for the content and accuracy of all packaging
materials and labels for the Products, including the ingredients legend. In the event that any
claim is made against Seller by any customer, third party or governmental entity alleging that the
content of the label or packaging of the Products was or is defective, illegal or inaccurate, or
otherwise infringes the intellectual property rights of another person, Purchaser shall defend,
indemnify and hold harmless Seller from and against any and all liability, losses, costs and
expenses (including reasonable attorneys’ fees’) incurred by Seller as a result of such claims,
unless such claims are based upon Seller’s failure to manufacture the Products in accordance
with the specifications set forth in a Statement of Work.

6.5 Seller shall be solely responsible for designating, identifying, recording, tracking,
and in all other ways accounting for all lots and/or batches of Products until the time such
Products are delivered to Purchaser as set forth herein. Seller shall provide copies of accounting
to Purchaser with all lots and batches of Products delivered, within five business days of written
request from Purchaser.

6.6 Purchaser shall have the right, in addition to all other rights and remedies
available to it under applicable law and regulations to reject the Products that have not been
delivered in accordance with the terms and conditions of this Agreement and any Statement of
Work (“Nonconforming Product”). Purchaser may reject and refuse to pay for any
Nonconforming Product that is damaged at or before the time of delivery hereunder or is not
produced in accordance with applicable law. Any Products validly rejected by Purchaser and
reasonably determined by Purchaser not to be re-conditionable or salvageable shall be disposed
of by Seller at Seller’s cost and expense in a manner which shall absolutely preclude any re-use
for human or animal consumption. If Purchaser and Seller mutually determine that such
Nonconforming Products are re-conditionable or salvageable, Seller shall remove all Purchaser
identification and dispose of the same as agreed to in writing by the Parties. Should such
Nonconforming Product be destroyed, it shall be done under Purchaser’s direction and any
government inspections, if applicable, with commercially reasonable proof of the destruction
provided to Purchaser. If Purchaser has paid Seller for Product which is rejected by Purchaser as
permitted hereunder, Purchaser shall invoice Seller for the invoiced cost paid to Seller of such
Nonconforming Product and Seller shall, at Purchaser’s election, either refund Purchaser or give
Purchaser a credit in the sum of such invoice amount on Seller’s next invoice. In the event that
Nonconforming Product has been delivered to third parties by Purchaser, Seller shall recall the
Product produced during the applicable production run, or if requested or demanded by any
government agency, and at Purchaser’s request, at any time thereafter, order Seller to suspend
the production and packaging of such Products until such time as Seller has corrected the
nonconformity.
7. QUALITY ASSURANCE.

7.1 Seller shall conduct all necessary quality inspections to ensure that all Products
conform to the specifications set forth in a Statement of Work, failing which Seller shall use
commercially reasonable efforts to promptly take appropriate corrective action to remedy such
failure.

7.2 Seller agrees to produce and deliver the Products in accordance with applicable
federal, state and local laws, rules and regulations, and that the Products shall be in compliance
in all material respects with the specifications and formulas set forth in a Statement of Work.
Any changes to the specifications shall be as agreed to in a Statement of Work.

7.3 Seller warrants that its facility is in compliance with applicable law. Seller agrees
to maintain any registrations, certifications and approvals required by applicable law. Seller
agrees that it will provide such information to Purchaser in its possession and not subject to
confidentiality agreements within 10 business days of receipt of written request from Purchaser
for such information with any and all registration numbers, license numbers, certifications,
approvals, ingredient origin and ingredient purity information, and any other Products and
Product composition information that may be requested or required by federal, state, or local or
foreign agency or non-governmental authority having jurisdiction over the Products and their
manufacture.

7.4 Seller shall on a monthly basis prepare and submit to Purchaser quality control
records, and shall also furnish to Purchaser on reasonable request from Purchaser and without
charge a reasonable number of samples from each production run or lot. Seller shall perform
mock recalls and quality and pathogen testing of the Products ingredients and finished Products
in accordance with usual and customary testing methods, procedures and standards.

7.5 Purchaser shall have the right to send, no more frequently then 2 times per
calendar year, on not less than 10 business days’ advance written notice, and without disruption
to Seller’s ongoing business operations, one or more of its authorized employees and/or
representatives to observe and inspect, during Seller’s regular business hours, and in Seller’s
presence and at Seller’s direction, all areas, including without limitation, manufacturing,
warehousing and other facilities, of Seller’s facility, used to produce, package and store Products
or used to store Products supplies. Purchaser’s representatives shall have the right to take a
reasonable number of samples of Products and Product supplies during such inspection. All such
representatives and employees shall be subject to non-disclosure terms equal to the terms that the
Parties hereunder are bound to.

7.6 If any portion of Seller’s facility, or any of Seller’s processes, inventories or
equipment do comply with all applicable laws and regulations or with the terms and conditions
of this Agreement, Seller shall take such action to correct such deficiencies and bring such
processes, inventories and/or equipment into compliance with applicable laws and regulations
and with the material terms and conditions of this Agreement promptly but in no case more than
10 business days following delivery of a written notice of such deficiency by Purchaser.
7.7 Seller shall make available, within 10 business days of Purchaser’s written
request, the results of all federal, state and local governmental inspections and sanitation audits,
conducted during the period from 30 days before to 30 days after the Term and relating to or
affecting Seller’s facility or any equipment, raw materials, ingredients, packaging materials,
work in progress, or the Products located therein. Seller shall provide such documentation and
reports within 10 business days of receipt of such request from Purchaser. Seller shall notify
Purchaser’s designated quality assurance representative promptly by telephone of the occurrence
and results of any such inspections or audits. If any governmental authority issues any
reprimands, sanctions, warnings, advisories or takes any enforcement actions against Seller or its
facility or any Products, Seller shall notify Purchaser within 72 hours of receiving such
notification.

7.8 Seller shall notify Purchaser’s designated quality assurance representative by
phone of any Nonconforming Products that have been delivered to Purchaser within 48 hours of
the time that Seller becomes aware of same. Seller shall promptly identify to Purchaser’s quality
assurance representative any Products (Non-conforming or otherwise) on “hold” beyond normal
periods of time, and shall comply with Purchaser’s directions regarding the disposition of same.

7.9 Unless the nonconformity or defect in the Products subject to seizure, recall,
withdrawal or destruction is not attributable to any act or omission on the part of Seller, at
Purchaser’s request, Seller shall, at Seller’s sole cost and expense promptly perform: (a) any
recall or withdrawal of Nonconforming Product initiated by Purchaser; and (b) any seizure,
destruction, recall or withdrawal of Nonconforming Product requested or demanded by any
ordered or recommended by federal, state or local governmental authorities. Seller shall obtain
sufficient insurance to protect against such costs and expense. Seller shall promptly notify
Purchaser’s designated quality assurance officer by telephone, followed up promptly by an
email, of any situation which, to the knowledge of Seller, could result in the seizure, destruction,
recall or withdrawal of Products or of the need for any seizure, destruction, recall or withdrawal
of Products. Seller shall cooperate fully with Purchaser in implementing any seizure,
destruction, recall or withdrawal of Product, including without limitation, assisting Purchaser in
determining the scope and cause of the Products problem and the location of any shipments of
Products. If the nonconformity or defect in the Products subject to seizure, recall, withdrawal or
destruction is attributable to an act or omission on the part of Seller, Seller shall reimburse
Purchaser upon demand for all actual losses, damages, costs and expenses incurred by Purchaser
in connection with such seizure, destruction, recall or withdrawal of such Nonconforming
Product, all amounts paid by Purchaser for Products so seized, destroyed, recalled or withdrawn
and Purchaser’s actual cost of Products supplies (if any) furnished by Purchaser to Seller and
incorporated into such seized, destroyed, recalled or withdrawn Product.

8. INTELLECTUAL PROPERTY.

8.1 “Intellectual Property” shall be defined as, whether existing as of the Effective
Date or hereinafter developed, all ideas, processes, inventions (whether patentable or not
patentable), trade secrets, recipes, formulas, compounds, mixtures, works of authorship,
trademarks and materials associated with the manufacture and supply of the Products, including
all intermediate and partial versions thereof, as well as all integration of such Products into the
finished product delivered to the end user retail customer by Purchaser as contemplated in the
transactions hereunder. Purchaser acknowledges that all Intellectual Property is either the sole
property of Seller, or Seller has the right and license to use the Intellectual Property in its
manufacture and delivery of the Products to Purchaser hereunder. Notwithstanding the
foregoing, the Parties acknowledge that Purchaser owns and uses certain trademarks and brand
names, and will market the Products under such trademarks and brand names and potentially
other trademarks and brand names that Purchaser creates for the Products, and that Seller shall
have no right to any such trademarks or brand names previously used by or created by Purchaser.
Purchaser warrants that there are no third-party intellectual property rights, including but not
limited to patent, trade secret, or copyright rights, that would be infringed upon by such Product
branding, marketing, packaging, labeling and supplies. The provisions of this Section shall
survive the expiration or earlier termination of this Agreement.

8.2 Seller acknowledges that, provided minimum order quantities are hit by
Purchaser, Purchaser may use such trademarks and copyrights of Seller in Purchaser’s
advertising and marketing subject to a separate agreement between the parties, and that Seller
shall not allow any other person or entity (other than Dr. Shoemaker, discussed herein) to use
such trademarks or copyrights for Animal Use. The Parties may exchange licenses for the
purpose of accomplishing this paragraph, but the failure to do so shall not affect its validity. If
either Party becomes aware of any violation of the other party’s intellectual property rights by a
third party, that Party shall inform the other and the Parties shall work collaboratively to enforce
such rights.

9. CONFIDENTIAL INFORMATION. The parties have entered into a non-
disclosure agreement dated May 1, 2018 (the “NDA”), a copy of which is attached hereto as
Exhibit “B.” The terms of the NDA shall govern the exchange of Confidential Information (as
defined in the NDA) between the parties and pursuant to this Agreement. The provisions of this
Section shall survive the expiration or earlier termination of this Agreement.

10. WARRANTIES. Seller warrants that all Products shall be free from defects in
material and workmanship and shall conform to the standards set forth in a Statement of Work.
Seller warrants that there are no third-party intellectual property rights, including but not limited
to patent, trade secret, or copyright rights, that would be infringed upon by the manufacture, use,
and sale of the Products to be supplied to Purchaser hereunder. EXCEPT AS PROVIDED
HEREIN, THE PRODUCTS ARE PROVIDED “AS IS,” WITHOUT ANY
WARRANTIES OR REPRESENTATIONS, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, WARRANTIES OF QUALITY,
PERFORMANCE, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, NOR ARE THERE ANY WARRANTIES CREATED BY A COURSE OF
DEALING, COURSE OF PERFORMANCE OR TRADE USAGE. THE FOREGOING
EXCLUSIONS AND DISCLAIMERS ARE AN ESSENTIAL PART OF THIS
AGREEMENT AND FORM THE BASIS FOR DETERMINING THE UNIT PRICES
FOR THE PRODUCTS. The provisions of this Section shall survive the expiration or earlier
termination of this Agreement.
11. INDEMNIFICATION. Each Party shall indemnify, defend and hold harmless
the other Party, its members, managers, employees, agents, consultants and representatives from
and against any and all claims, demands, losses, suits, liabilities, expenses or costs (including
court costs and reasonable attorneys’ fees) for any damage or harm arising out of or in
connection with such Party’s performance or failure to perform under this Agreement. The
indemnifying Party shall provide the indemnified Party with an opportunity to provide input in
the selection of counsel, the formulation of proposed settlement terms and to consent to any
settlement entered on its behalf. The provisions of this Section shall survive the expiration or
earlier termination of this Agreement.

12. LIABILITY. NEITHER PARTY SHALL BE LIABLE IN CONTRACT,
TORT, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR
ANY INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, LOSS OF
PROFITS, GOODWILL, TIME, SAVINGS OR REVENUE. The provisions of this Section
shall survive the expiration or earlier termination of this Agreement.

13. TERMINATION.

13.1 In the event that either party materially breaches this Agreement, the other party
may give such party written notice specifying such breach. Should the breaching party fail to
cure such breach within 30 days (except where another cure period is specifically provided
herein, and in which case such other cure period shall control), of receipt of such notice, the
other party may terminate this Agreement and pursue all rights and remedies available at law and
in equity. All remedies may be concurrently pursued and granted. The cure period may be
extended up to 120 days if the cure cannot reasonably be effectuated within 30 days and the
curing party undertakes and continues to undertake good faith efforts to effectuate the cure.

13.2 Notwithstanding anything to the contrary in this Agreement, Purchaser reserves
and Seller hereby agrees that Purchaser shall have the right to immediately terminate this
Agreement under the following circumstances:

(a) Where:

(i) Seller fails to vacate an involuntary bankruptcy, insolvency or
reorganization petition or petition for an arrangement or composition with creditors filed against
Seller within sixty (60) days after the date of such filing, or files such a petition on a voluntary
basis,

(ii) Seller makes an assignment for the benefit of creditors, other than an
assignment, pledge, lien or hypothecation for purposes of financing,

(iii) Seller fails to vacate the appointment of a receiver or trustee for Seller or
for any interest in Seller’s business within sixty (60) days after such appointment,

(iv) Seller permits an attachment to be levied against and remain outstanding on
any of its equipment or its Facility for more than thirty (30) days, other than an assignment,
pledge, lien or hypothecation for purposes of financing;

(v) Seller’s interests or rights under this Agreement, or any part thereof, pass to
another by operation of law,

10
(vi) Seller ceases to do business as a going concern or ceases to conduct its
operations in the normal course of business, or

(vii) Seller substantially changes the nature of its business or there is a change
in control in the ownership of Seller such that a majority of the ownership is held by a major
competitor of Purchaser’s.

(b) Where Seller has adulterated any Product sold to Purchaser or has otherwise
willfully violated the provisions of this Agreement regarding quality, or, without Purchaser’s
permission, has substituted or added, with respect to any instruction, specification, formula,
manufacturing process or quality control standard or any procedure set forth in this Agreement or
any Statement of Work, an ingredient, component, process or procedure not called for thereby, or
has altered or omitted an ingredient, component, process or procedure called for thereby which,
in any such case, results in a Products being sold to Purchaser that is not in compliance with a
Statement of Work.

(c) Where Seller has produced and sold to Purchaser, in violation of the terms of
this Agreement, any adulterated or misbranded Products which are subject to regulatory agency
recommended or ordered seizure, destruction or recall not timely cured by Seller.

(d) Where the price charged by Seller for the Products increases by more than
[20% per annum,]| above the price set forth in the initial Statement of Work No. | entered into
between the parties; except where (i) Seller can show that Seller’s costs to produce the Product
have increased such that Seller cannot reasonably afford to continue to provide the Products
under such Statement of Work without increasing Seller’s price in excess of the [20% per
annum] increases provided herein, and (ii) Purchaser determines after reasonable inquiry that it
can continue to maintain its sales of the Product at the same levels if Purchaser raises its price to
account for Seller’s price increase.

(e) Where the Seller fails to deliver at least 85% of Products required by
Statements of Work or Product Orders in any six-month period.

(f) Where Seller has failed to inform Purchaser of any known deficiency in the
Products if Seller is required to give Purchaser such notice under this Agreement.

The termination rights granted under this Section are cumulative with and in addition to
any other rights or remedies to which Purchaser may be entitled arising from any violation,
default or breach of this Agreement.

13.3. Seller reserves and Purchaser hereby agrees that Seller shall have the right to
immediately terminate this Agreement under the following circumstances:

(a) Where Purchaser fails to make any payment due to Seller hereunder within 10
days after receipt of the Products, unless the amount in issue is subject to a bona fide dispute
between the parties.

(b) Where:

(i) Purchaser fails to vacate an involuntary bankruptcy, insolvency or
reorganization petition or petition for an arrangement or composition with creditors filed against
Purchaser within sixty (60) days after the date of such filing, or files such a petition on a
voluntary basis,

(ii) Purchaser makes an assignment for the benefit of creditors, other than an
assignment, pledge, lien or hypothecation for purposes of financing

11
(iii) Purchaser fails to vacate the appointment of a receiver or trustee for
Purchaser within thirty (30) days after such appointment,

(iv) Purchaser permits an attachment to be levied against and remain
outstanding on a substantial portion of its assets for more than 30 days, other than an assignment,
pledge, lien or hypothecation for purposes of financing

(v) Purchaser’s interests or rights under this Agreement, or any part thereof,
pass to another by operation of law, or

(vi) Purchaser ceases to do business as a going concern or ceases to conduct its
operations in the normal course of business.

The termination rights granted under this section are cumulative with and in addition to
any other rights or remedies to which the Seller may be entitled arising from any violation,
default or breach of the Agreement.

13.4 Any failure by either party to notify the other party of a violation, default or
breach of this Agreement, or to terminate this Agreement on account thereof, shall not constitute
a waiver of such violation, default or breach or a consent, acquiescence or waiver of any later
violation, default or breach, whether of the same or a different character.

13.5. Upon termination of this Agreement pursuant to the terms hereof, the rights
granted hereunder shall immediately become null and void, and the parties shall immediately
discontinue all use of the intellectual property rights being used by the other Party and shall
return to each other all originals and copies of the Confidential Information, but such termination
or cancellation shall not affect any obligation of, or liability incurred by, Seller or Purchaser
prior to such termination or cancellation to the extent that the nature and context of such
obligation or liability should reasonably be considered to have survived such termination or
cancellation.

13.6 In addition to such other rights as the Parties may have in law, equity or under this
Agreement, if this Agreement is terminated by a Party pursuant to the terms hereof, the Party
terminating this Agreement shall have the right to enjoin the non-terminating Party from
purchasing or selling, as the case may be, CBD based products for Animal Use for the shorter of
(1) a period of one year or (2) the remainder of the then-current Term, including any extensions
thereof. The Parties agree that such an injunction is reasonable temporally and geographically
based upon their expected course of dealings.

13.7 Upon termination of this Agreement by Seller pursuant to the terms hereof, Seller
shall immediately cease performing any and all services hereunder, except with respect to
Product Orders and work in progress which Seller may complete and deliver to Purchaser,
subject to a Product Order, and for which Purchaser shall pay pursuant to the terms of the
Product Order. Upon termination of this Agreement by Purchaser pursuant to the terms hereof,
Seller shall immediately cease performing any and all services hereunder, except with respect to
Product Orders and work in progress, which Purchaser may request that Seller complete and
deliver to Purchaser such Products, subject to a Product Order, and for which Purchaser shall pay
pursuant to the terms of the Product Order. Upon termination of this Agreement pursuant to the
terms hereof by either party, all packaging and labeling materials and other property of Purchaser

12
in the possession, custody or control of Seller shall be held by Seller for a reasonable period of
time (but not to exceed thirty (30) days) for retrieval by Purchaser at Purchaser’s sole cost and
expense, after which time Seller may dispose of said property as Seller’s sole cost and expense.

13.8 At the termination of the Agreement, other than arising out of breach by Seller,
Purchaser agrees to pay Seller for any unused Product supplies on hand and purchased by Seller,
that the Seller purchased in reliance on Purchaser’s production forecasts, upon delivery of the
unused Product supplies to Purchaser.

14. | NOTICES. Whenever under the provisions of this Agreement it shall be
necessary or desirable for one party to serve any notice to the other party, such notice shall be
addressed as follows:

If to Seller: Sage Fulfillment, LLC
2905 Fourth Avenue South
Seattle, WA 98134
Attn: Richard Calafiore, Chief Executive Officer
Phone: (720) 442-2426
E-mail: richard@sagedoorholdings.com

In case of dispute
with a copy to: Sage Fulfillment, LLC
2905 Fourth Avenue South
Seattle, WA 98134
Attn: General Counsel
Phone: (303) 888-1812
E-mail: generalcounsel@sagedoorholdings.com

If to Purchaser: Earth Animal Ventures, LLC

49 John St.

Southport, CT 06890

Attn: Dr. Robert Goldstein, VMD
Phone (203) 557-3322

E-mail: drbobvmd@earthanimal.com

In case of dispute

with a copy to: Anthony J. Musto
One Eliot Place, 3" Floor
Fairfield, CT 06824
(203) 259-4488
anthony@mustolawfirm.com

Any notice, request, demand, report or other communication served personally shall be deemed

delivered upon receipt, if served by mail or independent courier shall be deemed delivered on the
date of receipt as shown by the addressee’s registry or certification receipt, and if served by

13
facsimile transmission shall be deemed delivered on the date of receipt as shown on the received
facsimile (provided the original is thereafter delivered as aforesaid).

15. MISCELLANEOUS.

15.1 Relationship. The parties are each independent contractors. No agency
relationship between Purchaser and Seller is made by this Agreement. Neither party shall have
any right or authority to act on behalf of the other and neither party will represent that it has such
right or authority.

15.2 Joint Work Product. This Agreement was negotiated jointly by
authorized representatives of each party; accordingly, no article, section, clause of sub-clause
shall be interpreted against a party on the basis of such party drafting any particular article,
section, clause or sub-clause.

15.3. Authority. Each party represents and warrants to the other that it has the
requisite power and authority or has obtained such requisite power and authority to enter into this
Agreement and perform the obligations required of it herein, and this Agreement has been signed
by an authorized representative of such party.

15.4 Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective legal representatives, successors and assigns.

15.5 Severability. If any term or provision of this Agreement, the deletion of
which would not adversely affect the receipt of any material benefit by either party hereunder,
shall be held by a court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Agreement shall not be affected thereby and each other term and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.

15.6 Conflict of Terms, In the event of a conflict between the terms of this
Agreement and any attachments or other documents incorporated herein, the conflict shall be
resolved in the following order of precedence: (a) the terms of this Agreement; (b) the terms of
any Statement of Work; and (c) the terms of any other attached exhibits or documents attached
thereto in no particular order.

15.7. Entire Agreement; Amendment. This Agreement, including all exhibits
hereto, constitutes the entire and exclusive agreement between the parties relating to the specific
matters covered in this Agreement. This Agreement may be altered, amended or revoked only by
a writing signed by each party hereto.

15.8 Prevailing Party. In the event of any dispute arising from or related to the
a party’s performance or failure to perform under this Agreement, the prevailing party shall be
entitled to recovery of all reasonable costs incurred in connection therewith, including, without
limitation, court costs, reasonable attorneys’ fees and other related expenses.

15.9 Governing Law. This Agreement shall be governed and construed in

14
accordance with the laws of the State of Oregon without regard to choice of law rules. Litigation
respecting the terms or enforcement of this Agreement shall be brought in the state or federal
courts for the jurisdiction in which the defendant has its principal place of business.

15.10 Headings; Recitals. The captions of each section of this Agreement are
inserted only as a matter of convenience and for reference and in no way shall be deemed to
define, limit, enlarge, or describe the scope of this Agreement and the relationship of the parties
hereto, and shall not in any way affect this Agreement or the construction of any provisions
herein. The recitals to this Agreement shall be deemed material terms hereof.

15.11 Force Majeure. Neither party to this Agreement shall be liable to the
other party for any delay in performance or failure to perform, in whole or in part, due to war or
act of war (whether an actual declaration is made or not), riot, civil commotion, act of public
enemy, fire, flood, or other act of God, act of any governmental authority, or other causes
beyond the reasonable control of such party, which could not have been foreseen or prevented
(each a “Force Majeure Event”). If a Force Majeure Event occurs, the party affected by such
event shall promptly notify the other party in writing of such event and take all reasonable
actions to avoid the effect of such event.

15.12 Waiver. No waiver by any party of any right or remedy under this
Agreement shall be deemed to be a waiver of any other or subsequent right or remedy under this
Agreement. No waiver of any term, covenant or condition of this Agreement shall be valid
unless affirmed in writing.

15.13 Counterparts. This Agreement may be executed in counterparts, each of
which, which together, shall constitute a single agreement.

15.14 Time of the Essence. Time is of the essence in each Party’s performance
under this Agreement.

16. EXCLUSIVITY.

16.1 Except as otherwise stated herein, Seller agrees that it will not sell any products
containing CBD to any party for Animal Use (other than Purchaser) during the Term (or any
extension thereof) of this Agreement. Except as otherwise stated herein, Purchaser agrees that it
will not purchase any products containing CBD from any party (other than Seller) during the
Term (or any extension thereof) of this Agreement, unless expressly agreed upon to the contrary
by both parties.

16.2 The exclusivity provisions of this Agreement shall apply to Seller so long as
Purchaser is in compliance with this Agreement and any Statement of Work. The exclusivity
provisions of this Agreement shall apply to Purchaser so long as Seller is in compliance with this
Agreement and any Statement of Work. Should either Party be in material breach of its
obligations under this Agreement or any Statement of Work, the other Party may sell or
purchase, as the case may be, products containing CBD to/from third parties without breaching
such exclusivity requirements. Purchaser will notify Seller of any purchase of CBD from third
parties.

15
16.3 Purchaser intends that all of the Products will contain Uptake. Seller
acknowledges that Purchaser may purchase Uptake for use in items that do not contain CBD.
Purchaser shall not purchase Uptake or any items containing Uptake for use in Purchaser’s CBD
products intended for sale from any person other than Seller. Purchaser may purchase Uptake
for use in any non-CBD items from any person without limitation. Seller has contracted with
Steve Kushner and obtained from Kushner the exclusive right to purchase Uptake for Animal
Use. Seller represents that it has the exclusive right to combine Uptake with CBD for Animal
Use, that Seller will provide Purchaser with proof of such right, and that Seller will allow
Purchaser to contact Kushner regarding for purposes of confirming said rights as well as in order
to develop an exclusive license agreement for purchasing Uptake directly from Steve Kushner
for non-CBD use with animal related products.

16.4 Seller agrees to use commercially reasonable efforts to supply Products to
Purchaser, and Purchaser agrees to use commercially reasonable efforts to promote the sale of
the Products.

16.5 The Parties intend that the exclusivity provisions of this Agreement shall apply
world-wide. The Parties nonetheless acknowledge that circumstances may exist where one Party
may not be desirous of or able to participate in a given market outside of the United States.
Therefore, subject to the terms of this Agreement, the Parties agree that the exclusivity
provisions of this Agreement shall apply as follows:

(a) In the United States, as written.

(b) In a jurisdiction outside of the United States where one Party is prohibited by
applicable law from complying with the provisions of this Agreement (e.g., a country that
requires all CBD to be sourced from within its borders, or requires CBD sellers to be citizens of
such country), the other Party may sell or purchase CBD free from the exclusivity restrictions of
this Agreement.

(c) In a jurisdiction outside of the United States where Seller has an opportunity
to sell CBD products in a market in which Purchaser does not make sales of CBD products, and
Purchaser, upon 45 days’ notice from Seller, fails to contract with Seller on terms substantially
similar to those available to Seller, Seller may sell CBD in such market free of the exclusivity
restrictions of this Agreement.

(d) In a jurisdiction outside of the United States where Purchaser has an
opportunity to purchase CBD products for a per-unit cost to Purchaser less than that of Seller’s
Products (including all costs of shipping, customs, and other charges), and Seller, upon 45 days’
notice, fails to price the Product to match the per-unit cost or fails to commit to producing
products on substantially similar terms to those available to Purchaser, Purchaser may purchase
CBD free of the exclusivity restrictions of this Agreement.

Should either Party contract with a third party under the exceptions to exclusivity herein,
said Party shall use commercially reasonable efforts to ensure that no CBD products sold outside
the jurisdictions for which exclusivity exists are diverted or channeled, either directly or
indirectly, to jurisdictions in which exclusivity exists.

IN WITNESS WHEREOF, the parties entered into this Agreement effective as of the
Effective Date.

16
SELLER: PURCHASER:

SAGE FULFILLMENT, LLC EARTH ANIMAL VENTURES, LLC

pace A

By: oe * |

 

 

Name: = se Name: S@eci Stacy
Title: Me: “Cec.

 

17
EXHIBIT “A”
Statement of Work - Format

THIS STATEMENT OF WORK (this “Statement of Work”) is dated effective as of
,20__ (the “Effective Date”) and is entered into by and between SAGE

FULFILLMENT, LLC, an Oregon limited liability company (“Seller”) and EARTH
ANIMAL VENTURES, LLC, a (“Purchaser”; together with
Seller, collectively sometimes the “parties”, individually each a “party”). This Statement of
Work incorporates the terms of that that certain Master Supply Agreement between the parties
dated September __, 2018. In the event of any inconsistency between the terms of this Statement
of Work and the terms of the Agreement, the terms of the Agreement shall in all cases govern
and control.

1. Description of Products:

2. Pricing:
3, Product Standards:
4, Delivery:

IN WITNESS WHEREOPF, the parties entered into this Agreement effective as of the
Effective Date.

 

 

 

SELLER: PURCHASER:
SAGE FULFILLMENT, LLC EARTH ANIMAL VENTURES, LLC
By: By:
Richard Calafiore, Chief Executive Officer Name:
Title:

 

18
